Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-3-2005

Midgette v. Wal Mart Stores Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1244




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Midgette v. Wal Mart Stores Inc" (2005). 2005 Decisions. Paper 1482.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1482


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No: 04-1244

                                MARSHA MIDGETTE,

                                           Appellant

                                              v.

                              WAL-MART STORES, INC.,


                      Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                   (No. 01-CV-04277)
                      District Court: Hon. Franklin Van Antwerpen

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 20, 2005

                  Before: ALITO, McKEE and SMITH, Circuit Judges.

                                  (Filed: March 3, 2005)

                                        OPINION

PER CURIAM

       Marsha Midgette appeals the district court’s grant of summary judgment in favor

of Wal-Mart Stores, Inc., her former employer. Midgette was severely injured when her

husband shot her inside the defendant’s Pottstown, Pennsylvania, store after he had

purchased ammunition there. Thereafter, Midgette filed this diversity action against Wal-

Mart Stores, Inc., alleging various grounds of recovery under state law.
       Our review of the district court’s grant of summary judgment is plenary. Huang v.

BP Amoco Corp., 271 F.3d 560, 564 (3rd Cir. 2001).

       Inasmuch as the district court has already set forth the factual and procedural

history of this case, it is not necessary to repeat that history here. See Midgette v. Wal-

Mart Stores, Inc., 317 F. Supp. 2d 550 (E.D. Pa. 2004). Moreover, the district court, in its

Memorandum and Order, has carefully and thoroughly explained its reasons for denying

Midgette the relief she seeks and granting summary judgment to the defendants. We need

not engage in a redundant analysis simply to reach the same result.

       Accordingly, we will affirm the district court substantially for the reasons set forth

in the district court’s Memorandum without further elaboration.